    Case 1:19-cr-00092-LMB Document 1 Filed 03/19/19 Page 1 of 33 PageID# 1
                             UNITED STATES DISTRICT COURT
     HEADQUARTERS                                                               DIVISIONAL OFFICE

220 EAST ROSSER - ROOM 476         DISTRICT OF NORTH DAKOTA                 6551ST AVENUE NORTH
   POST OFFICE BOX 1193                                                          SUITE 130
   BISMARCK. ND 58502                                                           FARGO, ND 58102
                                        ROBERT ANSLEY
TELEPHONE:(701)530-2300                      CLERK                        TELEPHONE:(701)297-7000
FACSIMILE:(701)530-2312                                                    FACSIMILE:(701)297-7005




United States District Court - Eastern District of Virginia                               RLED
                                                                                       MAILROOM
Office of the Clerk
Albert V. Bryan U.S. Courthouse
401 Courthouse Square

                                                                           CLERK. U.S. DiSTfjiCrr f.' iRT
                                                                                AL.EXA:.iDR!A, VinC;.
Re:
Pertoskie Williams                               Our Case #: 2:11-cr-79


Dear Clerk,

        The above referenced defendant's supervision has been ordered transferred to your
district. Enclosed please find a copy of the docket sheet, charging document,
plea agreement (if applicable), judgment, and the Probation Form 22. Also included is a
summary of the status of the defendant's criminal debt.

        If you need additional documents, you may access electronically filed documents
in this case at our ECF/PACER web address: http://www.ndd.uscourts.gov/cm_ecf.html.
If you need paper copies of any documents that are not available electronically, please
contact the office listed below:

          Office of the Clerk                             Office of the Clerk
          220 East Rosser Ave.                       / 655 1st Ave. North
          Suite 476                                       Suite 130
           Bismarck, ND 58501                             Fargo, ND 58102
          701-530-2300                                    701-297-7000

                                                          Sincerely,

                                                          Robert Ansley, Clerk

                                                          By: /s/Jackie Stewart, Deputy Clerk

Enclosure
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                        Document 1 Filed 03/19/19 Page 2 of 33 PageID#
                                                                                Page2 1 of 10


                                                               CLOSED,JOHNSON V. US,M2255

                                      U.S. District Court
                                District of North Dakota (2)
             CRIMINAL DOCKET FOR CASE #: 2;ll-cr-00079-RRE-I
                                       Internal Use Only


Case title: USA v. Williams                               Date Filed: 07/14/2011
 Related Case: 3:16-cv-OO 146-RRE                         Date Terminated: 05/16/2012



Assigned to: Chief Judge Ralph R.
Erickson

 Appeals court case number: 15-2659
 USCA-8


Defendant(11

Pertoskie Williams                          represented by Christopher J. Lancaster
 TERMINATED: 05/16/2012                                    FEDERAL PUBLIC DEFENDER
                                                           OFFICE
                                                           FEDERAL SQUARE
                                                           112 ROBERTS ST N STE 200
                                                           FARGO,ND 58102
                                                           701-239-5111
                                                           Email: Beth_Schwartz@fd.org
                                                           TERMINATED: 06/19/2012
                                                           Designation: Public Defender

                                                           Darla J. Schuman
                                                           SCHUMAN LAW OFFICE
                                                           2211 S WASHINGTON ST,SUITE E
                                                           GRAND FORKS,ND 58201
                                                           701-757-3357
                                                           Fax: 701-757-0455
                                                           Email: lawfirmmaildjs@aol.com
                                                           TERMINATED: 06/09/2016
                                                           Designation: CJA Appointment

                                                           Neil K.Fulton
                                                           Federal Public Defender Office
                                                           101 S. Pierre St., 3rd F1
                                                           PO Box 1258
                                                           Pierre, SD 57501
                                                           605-224-0009
                                                           Fax: 605-224-0010
                                                           Email: callan_shaw@fd.org



https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                    3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                          Document 1 Filed 03/19/19 Page 3 of 33 PageID# 3 2 of 10
                                                                                  Page


                                                           TERMINATED: 10/01/2018
                                                           Designation: Public Defender

                                                           Rachael Ann Steenholdt
                                                           FEDERAL PUBLIC DEFENDER
                                                           OFFICE
                                                           FEDERAL SQUARE
                                                           112 ROBERTS ST N STE 202
                                                           FARGO,ND 58102
                                                           701-239-5111
                                                           Email: beth_schwartz@fd.org
                                                           TERMINATED: 10/01/2018
                                                           Designation: Public Defender

Pending Counts                                             PisDOsition

                                                           102 months imprisonment, 3 years
                                                           supervised release, $100 special
                                                           assessment(for a total of$200),
 18:922(g)(l), 924(a)(2) and 924(e)
                                                           voluntary surrender: 7/16/12. FINAL
VIOLENT
                                                           ORDER ON PETITION filed on
CRIME/DRUGS/MACHINE GUN -
                                                           6/19/12 committed defendant to custody
Possession of Firearm by a Convicted
                                                           of BOP(see Doc #39). AMENDED
Felon (18:9220.F)
                                                           JUDGMENT: 10/1/18: 45 months
(1)                                                        imprisonment, 3 years supervised
                                                           release. Second Amended Judgment
                                                           filed on 10/15/18.

                                                           102 months imprisonment, 3 years
                                                           supervised release,$100 special
                                                           assessment(for a total of$200),
                                                           voluntary surrender: 7/16/12. FINAL
 18:922(j) and 924(a)(2) RECEIVE
                                                            ORDER ON PETITION filed on
 STOLEN FIREARMS - Possession of
                                                           6/19/12 committed defendant to custody
Stolen Firearm (18:922J.F)
                                                           of BOP (see Doc #39). AMENDED
(2)                                                        JUDGMENT: 10/1/18: 45 months
                                                           imprisonment,3 years supervised
                                                            release. Second Amended Judgment
                                                           filed on 10/15/18.


 Highest Offense Level(Opening!

 Felony

 Terminated Counts                                          Disposition

 None


 Highest Offense Level(Terminated)

 None




https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                    3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                            Document 1 Filed 03/19/19 Page 4 of 33 PageID#
                                                                                    Page4 3 of 10



Complaints                                                         Disposition

None




Plaintiff

USA                                                 represented by Jennifer Klemetsrud Puhl
                                                                   U.S. ATTORNEY'S OFFICE
                                                                   655 1 AVENSTE 250
                                                                   FARGO,ND 58102
                                                                   701-297-7400
                                                                    Email:jennifer.puhl@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   A TTORNEY TO BE NOTICED
                                                                    Designation: USA


                              Select
 Date Filed           #                     Docket Text
                              all / clear

 07/14/2011      18       1       □         SEALED INDICTMENT as to Pertoskie Williams (1) count(s)
                                            1, 2. (Attachments: # 1 Criminal Cover Sheet) (If) (Entered:
                                            07/14/2011)

 07/14/2011               2       □         Redacted Indictment as to Pertoskie Williams. (If) (Entered:
                                            07/14/2011)

 07/14/2011               3       □         REQUEST FOR WARRANT upon filing of indictment as to
                                            Pertoskie Williams (If) (Entered: 07/14/2011)
 07/22/2011                                 Case unsealed as to Pertoskie Williams (Ih) (Entered:
                                            07/22/2011)

 07/22/2011               5                 NOTICE OF HEARING as to Pertoskie Williams: Arraignment
                                            set for 7/25/2011 at 11:30 AM in Grand Forks before
                                            Magistrate Judge Alice R. Senechal. Initial Appearance set for
                                            7/25/2011 at 11:30 AM in Grand Forks before Magistrate Judge
                                            Alice R. Senechal. (USA via video from Fargo ADR suite)(lh)
                                            (Entered: 07/22/2011)
 07/22/2011                                 Arrest of Pertoskie Williams (Ih) (Entered: 07/25/2011)
 07/22/2011               6       □         Arrest Warrant Returned Executed on 7/22/11 as to Pertoskie
                                            Williams. (Ih) (Entered: 07/25/2011)
 07/25/2011               7       □         Minute Entry for proceedings held before Magistrate Judge
                                            Alice R. Senechal: Initial Appearance as to Pertoskie Williams
                                            held on 7/25/2011. Arraignment as to Pertoskie Williams (1)
                                            Count 1,2 held on 7/25/2011. Added attorney Christopher J.
                                            Lancaster (FPD) for Pertoskie Williams. Defendant released on
                                            personal recognizance. (DR #110725-000) (Ic) (Entered:
                                            07/25/2011)



https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                                3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                      Document 1 Filed 03/19/19 Page 5 of 33 PageID# 5 4 of 10
                                                                              Page



 07/25/2011            8      □     ORDER APPOINTING FEDERAL PUBLIC DEFENDER as
                                    to Pertoskie Williams by Magistrate Judge Alice R. Senechal.
                                    (Ic) (Entered: 07/25/2011)
 07/25/2011     fi    11      □     Financial Affidavit by Pertoskie Williams (Ic) (Entered:
                                    07/26/2011)

 07/25/2011           H       □     ORDER Setting Conditions of Release as to Pertoskie Williams
                                    (1) Personal Recognizance by Magistrate Judge Alice R.
                                    Senechal. (Ic) (Entered: 07/26/2011)
 07/26/2011             9     □     NOTICE OF ATTORNEY APPEARANCE: Christopher J.
                                    Lancaster appearing for Pertoskie Williams (Lancaster,
                                    Christopher) (Entered: 07/26/2011)
 07/26/2011            10     □     Request pursuant to Rule 404(b) as to Pertoskie Williams
                                    (Lancaster, Christopher) (Entered: 07/26/2011)
 07/26/2011           11      □     Request for Notice pursuant to Rule 609(b) as to Pertoskie
                                    Williams (Lancaster, Christopher) (Entered: 07/26/2011)
 07/26/2011           12      □     Invocation of Rights under the 5th & 6th Amendments as to
                                    Pertoskie Williams (Lancaster, Christopher) (Entered:
                                    07/26/2011)

 07/28/2011           U       □     PRETRIAL ORDER AND JURY TRIAL NOTICE as to
                                    Pertoskie Williams by Magistrate Judge Alice R. Senechal: Jury
                                    Trial set for 9/27/2011 at 10:00 AM in Grand Forks before
                                    Chief Judge Ralph R. Erickson. Pretrial Conference set for
                                    9/27/2011 at 9:30 AM in Grand Forks before Chief Judge
                                    Ralph R. Erickson. Trial estimate: 3-4 days. (Ic) (Entered:
                                    07/28/2011)
 09/13/2011            il     □     CHANGE OF PLEA NOTICE by Pertoskie Williams
                                    (Lancaster, Christopher) (Entered: 09/13/2011)
 09/15/2011            17           NOTICE OF HEARING as to Pertoskie Williams: Change of
                                    Plea Hearing set for 9/20/2011 at 11:00 AM in Grand Forks
                                    before Chief Judge Ralph R. Erickson (previously set for jury
                                    trial on 9/27/11) (sg) (Entered: 09/15/2011)
 09/15/2011                         Terminate Deadlines and Hearings as to Pertoskie Williams:
                                    FPT and Jury Trial previously set for 9/27/11 is canceled, (sg)
                                    (Entered: 09/15/2011)
 09/20/2011                   □     STATUS REPORT by Pertoskie Williams (Knudson Stout,
                                    Kathy) (Entered: 09/20/2011)
 09/20/2011            12     □     Minute Entry for proceedings held before Chief Judge Ralph R.
                                    Erickson: Change of Plea Hearing as to Pertoskie Williams held
                                    on 9/20/2011, Plea of GUILTY entered by Pertoskie Williams
                                    (1) as to Counts 1 and 2. (Court Reporter kk) (sg) (Entered:
                                    09/21/2011)




https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                         3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                       Document 1 Filed 03/19/19 Page 6 of 33 PageID#
                                                                               Page6 5 of 10


 09/20/2011           20      □     PLEA AGREEMENT as to Pertoskie Williams (sg) (Entered:
                                    09/21/2011)
 09/20/2011                   □     PLEA AGREEMENT SUPPLEMENT as to Pertoskie Williams
                U     2i
                                    re 20 Plea Agreement, (sg) (Entered: 09/21/2011)
 09/21/2011           22            NOTICE OF HEARING as to Pertoskie Williams: Sentencing
                                    set for 2/7/2012 at 10:00 AM in Grand Forks before Chief
                                    Judge Ralph R. Erickson. (sg) (Entered: 09/21/2011)
 02/02/2012                   □     PRESENTENCE INVESTIGATION REPORT as to Pertoskie
                Si     23
                                    Williams (Vetsch, Jean) (Entered: 02/02/2012)
 02/02/2012            25           NOTICE OF HEARING as to Pertoskie Williams: Sentencing
                                    REset for 3/26/2012 at 11:00 AM in Fargo Courtroom 1 before
                                    Chief Judge Ralph R. Erickson (previously set for 2/7/12) (sg)
                                    (Entered: 02/02/2012)
 03/13/2012            26           NOTICE OF HEARING as to Pertoskie Williams: Sentencing
                                    REset for 5/23/2012 at 10:00 AM in Fargo Courtroom 1 before
                                     Chief Judge Ralph R. Erickson (previously set for 3/26/12) (sg)
                                     (Entered: 03/13/2012)
 04/24/2012            27           NOTICE OF HEARING as to Pertoskie Williams: Sentencing
                                    REset for 5/14/2012 at 10:30 AM in Fargo Courtroom 1 before
                                     Chief Judge Ralph R. Erickson (previously set for 5/23/12)(sg)
                                     (Entered: 04/24/2012)
 05/14/2012            28     □      Minute Entry for proceedings held before Chief Judge Ralph R.
                                     Erickson: Sentencing as to Pertoskie Williams held on
                                     5/14/2012 (DR #120514-003.) (sg) (Entered: 05/14/2012)
 05/15/2012                          Case sealed as to Pertoskie Williams (am) (Entered:
                                     05/15/2012)
 05/15/2012            29     □      PROBATION FORM PS8 Petition for Action on Conditions of
                                     Pretrial Release regarding Pertoskie Williams. Court orders the
                                     issuance of a Warrant by Chief Judge Ralph R. Erickson. (am)
                                     (Entered: 05/15/2012)
 05/16/2012            3i     □      JUDGMENT by Chief Judge Ralph R. Erickson as to Pertoskie
                                     Williams (1), Counts 1 and 2: 102 months imprisonment, 3
                                     years supervised release, $100 each count for a total of $200
                                     special assessment, voluntary surrender: 7/16/12 by Chief
                                     Judge Ralph R. Erickson. (sg) Modified on 6/19/2012: Final
                                     Order on Petition 39 revoked the Order Setting Conditions of
                                     Release and committed defendant to custody of BOP. (Ic)
                                     (Entered: 05/16/2012)
 05/16/2012
                Si     32      □     STATEMENT OF REASONS re ^ Judgment as to Pertoskie
                                     Williams by Chief Judge Ralph R. Erickson. (sg) (Entered:
                                     05/16/2012)
 06/11/2012                          Arrest of Pertoskie Williams (am) (Entered: 06/12/2012)



https://jenie.ao.dcii/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                     3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                      Document 1 Filed 03/19/19 Page 7 of 33 PageID# 7 6 of 10
                                                                              Page


 06/11/2012           33      □     Arrest Warrant Returned Executed on 6/11/2012 as to Pertoskie
                                    Williams, (am) (Entered: 06/12/2012)
 06/12/2012                         Case unsealed as to Pertoskie Williams (lb) (Entered:
                                    06/12/2012)
 06/12/2012           34            NOTICE OF HEARING as to Pertoskie Williams: Initial
                                    Appearance on Revocation Proceedings set for 6/12/2012 at
                                    11:45 AM in Grand Forks before Magistrate Judge Alice R.
                                    Senechal. (USA via video from Fargo ADR suite; USPO via
                                    video from Bismarck VCR)(lh) (Entered: 06/12/2012)
 06/12/2012           35      □     Minute Entry for proceedings held before Magistrate Judge
                                    Alice R. Senechal: Initial Appearance re Revocation of Pretrial
                                    Release as to Pertoskie Williams held on 6/12/2012. (DR
                                    #120612-000) (Ic) (Entered: 06/12/2012)
 06/12/2012           36      □     ORDER OF DETENTION Pending Hearing as to Pertoskie
                                    Williams by Magistrate Judge Alice R. Senechal. Detention
                                    Hearing set for 6/15/2012 at 1:30 PM in Grand Forks before
                                    Magistrate Judge Alice R. Senechal. NOTE: Hearing on
                                    petition may be held in place of the detention hearing. (Ic)
                                    (Entered: 06/12/2012)
 06/13/2012           37            (Text Only) ORDER REFERRING PETITION 29 Probation
                                    Form PS8 as to Pertoskie Williams to Magistrate Judge Alice
                                    R. Senechal for final disposition by Chief Judge Ralph R.
                                    Erickson. (SH) (Entered: 06/13/2012)
 06/15/2012           M       □     WAIVER of Detention Hearing by Pertoskie Williams
                                    (Lancaster, Christopher) Modified on 6/15/2012: Pleading also
                                    includes a waiver of hearing on petition. (Ic) (Entered:
                                    06/15/2012)
 06/15/2012                         Terminate Hearings as to Pertoskie Williams: Detention
                                    Hearing previously set for 6/15/2012 at 1:30 PM is cancelled
                                    (waiver filed). (Ih) (Entered: 06/15/2012)
 06/19/2012            39     □     FINAL ORDER ON PETITION as to Pertoskie Williams re 29
                                    Probation Form PS8 by Magistrate Judge Alice R. Senechal.
                                    (Ic) (Entered: 06/19/2012)
 07/08/2015            li     □     MOTION to Reduce Sentence by Pertoskie Williams.
                                    (Attachments: # \ Mailing Envelope)(js) (Entered: 07/08/2015)
 07/15/2015            42     □     ORDER by Chief Judge Ralph R. Erickson DENYING 4i
                                    Motion to Reduce Sentence as to Pertoskie Williams (1). (RP)
                                    Modified on 7/15/2015 to correct docket text at the request of
                                    chambers. NEF regenerated (If). (Entered: 07/15/2015)
 07/24/2015            43     □     NOTICE OF APPEAL to US Court of Appeals by Pertoskie
                                    Williams re ^ Order on Motion to Reduce Sentence (Filing
                                    fee: IFP) (Attachments: # i Copy of handwritten motion sent to




https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                      3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                       Document 1 Filed 03/19/19 Page 8 of 33 PageID# 8 7 of 10
                                                                               Page


                                    Judge Erickson on July 8, 2015 asking for a reduction in
                                    sentence,# 2 Mailing Envelope)(as)(Entered: 07/24/2015)
 07/24/2015                         Appeal Remark as to Pertoskie Williams re 43 Notice of
                                    Appeal,: 3 sealed copies of Presentence Investigation Report
                                    and Statement of Reasons mailed to Court of Appeals, St. Paul
                                     Office,(as)(Entered: 07/24/2015)
 07/24/2015            M      □      Transmittal of Notice of Appeal Supplement to 8th Circuit
                                     Court of Appeals as to Pertoskie Williams re 43 Notice of
                                     Appeal, (as) (Entered: 07/24/2015)
 07/24/2015                          Notice of Appeal and Docket Sheet mailed to Pertoskie
                                     Williams re 43 Notice of Appeal (as) (Entered: 07/24/2015)
 07/31/2015                          USCA Case Number 15-2659 for 43 Notice of Appeal, as to
                                     Pertoskie Williams (as) (Entered: 08/03/2015)
 08/17/2015            45     □      JUDGMENT of USCA as to Pertoskie Williams re 43 Notice of
                                     Appeal. Appeal dismissed, (as) (Entered: 08/17/2015)
 08/17/2015            46     □      MANDATE of USCA as to Pertoskie Williams re 43 Notice of
                                     Appeal, (as) (Entered: 08/17/2015)
 11/25/2015
                Si     47     □      (SEALED) MOTION to Reduce Sentence - Johnson Claims by
                                     Pertoskie Williams. (Attachments: # i (SEALED) Letters to
                                     Jennifer Puhl, # 2 Cover Letter, # 3 Mailing Envelope)(as)
                                     Modified on 3/29/2016 to seal main document and attachment 1
                                     per chambers (Ih). (Entered: 11/25/2015)
 03/04/2016
                S      48     □      (SEALED) MOTION to Render Decision regarding Sentence
                                     Reduction, or in the alternative, request for Hearing regarding
                                     the same re 47 MOTION to Reduce Sentence - Johnson Claims,
                                     MOTION for Hearing by Pertoskie Williams. (Attachments: # i
                                     Mailing Envelope)(js) Modified on 3/29/2016 to seal motion
                                     per chambers (Ih). (Entered: 03/04/2016)
 03/23/2016            49      □     ORDER Appointing Counsel under the CJA as to Pertoskie
                                     Williams re 47 MOTION to Reduce Sentence - Johnson
                                     Claims, and ^ MOTION to Render Decision by Chief Judge
                                     Ralph R. Erickson. (SH) (Entered: 03/23/2016)
 03/29/2016                          Attorney update in case as to Pertoskie Williams. Attorney
                                     Darla J. Schuman for Pertoskie Williams added. (Ih) (Entered:
                                     03/29/2016)
 05/26/2016                    □     MOTION to Continue of Filing Deadline for Supplemental
                                     Brief hy Pertoskie Williams. (Schuman, Darla) (Entered:
                                     05/26/2016)
 05/27/2016            51            (Text Only) ORDER by Chief Judge Ralph R. Erickson
                                     granting ^ Motion to Continue of Filing Deadline for
                                     Supplemental Brief as to Pertoskie Williams (1). Deadline to




https://jeiiie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                      3/15/2019
     Case
CM/ECF     1:19-cr-00092-LMB
       - ndd                       Document 1 Filed 03/19/19 Page 9 of 33 PageID#
                                                                               Page9 8 of 10


                                    file supplemental brief is extended to 6/27/2016(previously due
                                    on 5/27/2016).(CK)(Entered: 05/27/2016)
 06/06/2016           52      □     MOTION to Vacate imder 28 U.S.C. 2255 (Johnson vs. US)
                                    (Expedited Action requested) by Pertoskie Williams.
                                    (Attachments: # i Memorandum in Support)(as)
                                    Civil case 3:16-cv-00146-RRE opened. Modified on 6/6/2016
                                    to correct civil case number division. NEF Regenerated, (as)
                                    (Entered: 06/06/2016)
 06/07/2016            53           (Text Only) ORDER re ^ MOTION to Vacate under 28 U.S.C.
                                    2255 filed by Pertoskie Williams by Chief Judge Ralph R.
                                    Erickson. The United States shall respond to the motion on or
                                    before June 20, 2016. (SH) (Entered: 06/07/2016)
 06/07/2016                          Set/Reset Deadlines re Motion or Report and Recommendation
                                     in case as to Pertoskie Williams ^ MOTION to Vacate under
                                     28 U.S.C. 2255. USA's Response is due by 6/20/2016. (js)
                                     (Entered: 06/08/2016)
 06/09/2016                          Attorney update in case as to Pertoskie Williams. Attorney
                                     Darla J. Schuman terminated per chambers. The Federal Public
                                     Defender's office has resumed representation for the defendant
                                     for the Motions re: Johnson v. U.S. filed at documents 47 ,48
                                     and 52 . (rm) (Entered: 06/09/2016)
 06/20/2016                   □      RESPONSE to Motion by USA as to Pertoskie Williams re 52
                                     MOTION to Vacate under 28 U.S.C. 2255 (Attachments: # i
                                     Exhibit Agg Assault - NJ, # 2 Exhibit Robbery - NJ, # 3 Exhibit
                                     Burglary - NJ)(Puhl, Jennifer) (Entered: 06/20/2016)
 06/23/2016            55     □      MOTION to Continue Deadline for Filing Reply to
                                     Government's Response to Motion to Vacate, Set Aside, or
                                     Correct Sentence Pursuant to 28 U.S.C. 2255 by Pertoskie
                                     Williams. (Fulton, Neil) (Entered: 06/23/2016)
 06/24/2016            56            (Text Only) ORDER by Chief Judge Ralph R. Erickson
                                     granting ^ Motion to Continue Deadline for Filing Reply Brief
                                     as to Pertoskie Williams. Reply brief due on July 8,2016. (SH)
                                     (Entered: 06/24/2016)
 06/24/2016                          Set/Reset Deadlines re Motion or Report and Recommendation
                                     in case as to Pertoskie Williams 52 MOTION to Vacate under
                                     28 U.S.C. 2255. Replies due by 7/8/2016. (js) (Entered:
                                     06/24/2016)
 07/07/2016            57      □     REPLY TO RESPONSE to Motion by Pertoskie Williams re ^
                                     MOTION to Vacate under 28 U.S.C. 2255 (Fulton, Neil)
                                     (Entered: 07/07/2016)
 06/08/2017            58      □     SUPPLEMENT Memorandum in Support ofMotion to Correct
                                     Sentence Under 28 U.S.C. 2255 to document: 52 MOTION to




https://jenie.ao.dcn/ndd-ecf/cgi-biii/DktRpt.pl7808307204236126-L_l_0-1                        3/15/2019
    Case
CM/ECF    1:19-cr-00092-LMB
       - ndd                       Document 1 Filed 03/19/19 Page 10 of 33 PageID# 109 of 10
                                                                                Page


                                     Vacate under 28 U.S.C. 2255 filed by Pertoskie Williams as to
                                     Pertoskie Williams.(Fulton, Neil)(Entered: 06/08/2017)
 03/16/2018                   □      Letter from Pertoskie Williams (Attachments: # i Mailing
                                     Envelope) (td) (Entered: 03/16/2018)
 04/16/2018                   □      SUPPLEMENT Memorandum in Support of document: 52
                                     MOTION to Vacate under 28 U.S.C. 2255 filed by Pertoskie
                                     Williams as to Pertoskie Williams. (Attachments: # \ Exhibit A
                                     - Essex County Judgment, # 2 Exhibit B - Explanation of
                                     Charges)(Fulton, Neil) Modified on 4/17/2018 to add more
                                     complete descriptions to attachments, (cd) (Entered:
                                     04/16/2018)
 04/17/2018                          DOCKET CORRECTION re: ^ Supplement in case as to
                                     Pertoskie Williams. Clerk's Office added more complete
                                     descriptions to attachments, (cd) (Entered: 04/17/2018)
 05/23/2018            61     □       SUPPLEMENT Supplemental Memorandum in Support of
                                     Motion to Correct Sentence to document: ^ MOTION to
                                     Vacate under 28 U.S.C. 2255 filed by Pertoskie Williams as to
                                      Pertoskie Williams. (Fulton, Neil) (Entered: 05/23/2018)
 06/19/2018     l9     M      □       Letter from Vala Rae Williams to Judge Ralph R. Erickson as
                                      to Pertoskie Williams (Attachments: # i Mailing Envelope).
                                      (SH) (Entered: 09/05/2018)
 07/30/2018                   □       SEALED ORDER by Judge Ralph R. Erickson denying without
                                      prejudice £7 Motion to Reduce Sentence - Johnson Claims as to
                                      Pertoskie Williams (1); finding as moot 48 Motion to render a
                                      decision as to Pertoskie Williams (1); finding as moot 48
                                      Motion for Hearing as to Pertoskie Williams (1); and granting
                                      52 Motion to Vacate (2255) as to Pertoskie Williams (1) only as
                                      to finding regarding ACCA. (SH)
                                      Civil Case 3:16-cv-00146-R^ closed. (Main Document 62
                                      replaced on 7/31/2018 to correct spelling of defendants name.
                                      NEF Regenerated.) (as) (Entered: 07/30/2018)
 07/30/2018     a      «      □       ♦RESTRICTED - FILED IN THE WRONG CASE* Letter
                                      from Amaldo Guerrero as to Pertoskie Williams (Attachments:
                                      # i Mailing Envelope) (as) Modified on 8/1/2018 to restrict
                                      access (If). (Entered: 07/31/2018)
 08/01/2018                           DOCKET CORRECTION re: Letter 63 in case as to Pertoskie
                                      Williams. Letter was filed in the wrong case. Letter has been
                                      restricted and refiled in correct case: 3:12-cr-81. (If) (Entered:
                                      08/01/2018)
 09/28/2018            65      □      Stipulation by Pertoskie Williams (Lancaster, Christopher)
                                      (Entered: 09/28/2018)
 10/01/2018     0      M       □      AMENDED PRESENTENCE INVESTIGATION REPORT as
                                      to Pertoskie Williams (kc) (Entered: 10/01/2018)



https://jenie.ao.dcii/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                          3/15/2019
    Case
CM/ECF    1:19-cr-00092-LMB
       - ndd                      Document 1 Filed 03/19/19 Page 11 of 33 PageID#
                                                                              Page11
                                                                                  10 of 10


 10/01/2018                   □     ORDER adopting ^ Stipulation as to Pertoskie Williams,
                                    Directing the Clerk to Amend the Judgment, and Releasing
                                    Pertoskie Williams from custody forthwith by Judge Ralph R.
                                    Erickson. (SH) (Entered: 10/01/2018)
 10/01/2018           69      □     AMENDED JUDGMENT by Judge Ralph R. Erickson as to
                                    Pertoskie Williams (1). 45 months imprisonment, 3 years
                                    supervised release, $200 special assessment, (as) (Entered:
                                    10/01/2018)
 10/15/2018           70      □     SECOND AMENDED JUDGMENT as to Pertoskie Williams
                                    (1), Count 1 and 2: 45 months imprisonment, 3 years
                                    supervised release, $200 special assessment by Judge Ralph R.
                                    Erickson. (sg) (Entered: 10/15/2018)
 11/27/2018           21      □     PROBATION FORM 12A Report on Offender Under
                                    Supervision Approved (no court action at this time) as to
                                    Pertoskie Williams by Magistrate Judge Alice R. Senechal. (Ih)
                                    (Entered: 11/27/2018)
 01/15/2019           72      □     REPORT OF POSITIVE TEST as to Pertoskie Williams (as)
                                    (Entered: 01/15/2019)
 01/15/2019           21      □     PROBATION FORM 12A Report on Offender Under
                                    Supervision Approved as to Pertoskie Williams by Magistrate
                                    Judge Alice R. Senechal. (as) (Entered: 01/15/2019)
 02/26/2019           2A      □      PROBATION FORM 12A Report on Offender Under
                                     Supervision Approved as to Pertoskie Williams by Chief Judge
                                     Daniel L. Hovland. (am) (Entered: 02/26/2019)
 03/15/2019           21      □      Supervised Release Jurisdiction Transferred to the Eastern
                                     District of Virginia as to Pertoskie Williams Transmitted
                                     Transfer of Jurisdiction form, with certified copies of
                                     indictment, second amended judgment, plea agreement, docket
                                     sheet, and financial case inquiry, (js) (Entered: 03/15/2019)


  View Selected
L_.
or

  Download Selected




https://jenie.ao.dcn/ndd-ecf/cgi-bin/DktRpt.pl7808307204236126-L_l_0-l                     3/15/2019
Case 1:19-cr-00092-LMB Document
      Case 2:ll-cr-00079-RRE    1 Filed75
                             Document   03/19/19   Page 12Page
                                           Filed 03/15/19 of 33 1
                                                                PageID#
                                                                  of 1  12


    saoan
   (RmiaWl)



                                                                                           DocketNumber cusn.Cout)
                                                                                           2:ncf79-01
                            TRANSFER OF JURISDICTION
                                                                                           DocketNumber^Court)

     Name and Address ofFrebatioa/Sttpetvised Rdeaitt:          District: North Dakota     Division:Faigo
     Peitoskie Williams                                         Sentencing Judge:          The Honorable
     Sterling,\niginla20164                                                                Ralph R.Erickson
                                                                Supervision Dates:         From:        To:
                                                                                           10/1/2018    9/30/2021
                    Count 1:Possession ofFirearm by a Convicted Felon
     Offense:
                    Count2:Possession ofa Stolen Firearm


     PART 1~ ORDER TRANSFERRING JURISDICnON

               UNITED STATES DISTRICT COURT FOR THE DISIRJCT OF NORTH DAKOTA

     IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605,the jurisdiction of tiie probationer or
     supervised release named above,be transferred with the records ofthe Courtto the United States District
     Courtforthe Districtof Eastern DistrictofVirginia uponthatCourt*a order ofacceptance of|urisdiction.
     This Court hereby ejqpressly consents thatthe period ofprobation orsuper^ed release may be dianged
     i^ tiie District Courtto which this transfer is made withoutfurther inquiry ofthis Court*




              TiU-u
                          Date                                 7^HonorcAle DanielLHavlana-
                                                                     ChiefU,S. DistrictJudge

     'This seoiesce may be deleted in the discretion ofthe trans&nhig CotixL

     PART 2-ORDER ACCEPTING JURISDICTION

             UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

     IT IS HEREBY ORDERED thatjurisdiction over the above-named probationer-supervised releasee be
     accepted and assumed hy this Courtfrom and after the entry ofthis order.


                                                                                Is!
                                                              Leonte M.Brinkema
               uidm                                           United States District Judge
                        ectweDate




                                                                                                   .' CERTIFIED CO^Y              ^
                                                                                         I hereby certify that this^instruDtent'4s'a tru and
                                                                                         correct copy ofthe electfoniciilxfil^origmai.
                                                                                            ATTEST:                          -      Ir
                                                                                                 ROBERT ANSLE^CLERK
                                                                                                 United StatesJ^istritt-Court;^
                                                                                                 District ofNorth D^ota/
                                                                                                 B                            AX
                                                                                                                      '^""Deputy Clerk
 Case 1:19-cr-00092-LMB  Document
        Case 2:ll-cr-00079-RRE    1 Filed203/19/19
                               Document              Page 13Page
                                            Filed 07/14/11   of 331PageID#
                                                                   of 3    13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA
                            NORTHEASTERN DIVISION


UNITED STATES OF AMERICA                   INDICTMENT


                                            Case No.
             V.

                                            Violation:    1R IT S.C. 88 922rgV1 V
                                            922G), 924(a)(2), and 924(e)
PERTOSKIE WILLIAMS                                                           cERTjFmiycopr^
                                                                   lirreby certify tiiatlhisinsoinient'isa-^ and
                                                                    : vet copx ofthe elecDnonicaily jfiie4orimal
                                     COUNT ONE                      ATTEST:             '
                                                                                        t                  -
                                                                         ROBERT ANStEY^CLERK 1
                     Possession of Firearm by a Convicted Felon          United States District Cpurt ^
                                                                         District of North Dakota v

The Grand Jury Charges:

      On or about July 4, 2010, and continuing until in or about August 2010,in the

District of North Dakota, and elsewhere,

                              PERTOSKIE WILLIAMS,

having been convicted of the following crimes, punishable by imprisonment for a term

exceeding one year: 1) First Degree Robbery, in violation of N.J.S. § 2C:15-1, a felony,

in Superior Court, County of Essex, State of New Jersey, Case No. 4529-10-91, on

April 24, 1992; 2)Second Degree Aggravated Assault, in violation of N.J.S. § 2C:12-

Ib.(I), a felony, in Superior Court, County of Essex, State of New Jersey, Case

No. 4529-10-91, on April 24, 1992; 3)Second Degree Aggravated Assault, in violation

of N.J.S. § 2C:12-lb.(l), a felony, in Superior Court, County of Essex, State of New

Jersey, Case No. 1919-04-90, on May 29, 1990; 4)Burglary, in violation of N.J.S.

§ 2C:18-2, a felony, in Superior Court, County of Essex, State of New Jersey, Case
  Case 1:19-cr-00092-LMB  Document
         Case 2:ll-cr-00079-RRE    1 Filed203/19/19
                                Document              Page 14Page
                                             Filed 07/14/11   of 332PageID#
                                                                    of 3    14




No. 858-5-86, on October 10, 1986; 5)Burglary, in violation of N.J.S. § 2C:18-2, a

felony, in Superior Court, County of Essex, State of New Jersey, Case No. 566-4-86, on

October 10, 1986; and 6)Third Degree Attempted Theft, in violation of N.J.S. § 2C:20-

3a, a felony, in Superior Court, County of Essex, State of New Jersey, Case No. 615-2-

86, on October 10, 1986, knowingly possessed in and affecting commerce a firearm,

specifically, a High Standard,.22 magnum caliber, derringer, bearing serial

number D58309;

      In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and

924(e).
  Case 1:19-cr-00092-LMB Document
        Case 2:ll-cr-00079-RRE    1 Filed203/19/19
                               Document              Page 15Page
                                            Filed 07/14/11   of 333PageID#
                                                                   of 3    15




                                     COUNT TWO


                            Possession of a Stolen Firearm


The Grand Jury Further Charges:

      On or about July 4, 2010, and continuing until in or about August 2010, in the

District of North Dakota, and elsewhere,

                               PERTOSKIE WILLIAMS,

knowingly received, possessed, concealed, stored, bartered, sold, and disposed of a stolen

firearm, specifically, a High Standard,.22 magnum caliber, derringer, bearing serial

number D58309, which had been shipped and transported in interstate commerce,

knowing and having reasonable cause to believe that the firearm was stolen;

       In violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

                                           A TRUE BILL:




                                           _/s/ Foreperson
                                           Foreperson




_/s/ Timothy Q.Purdon
TIMOTHY Q.PURDON
United States Attorney


JKP:tla
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 16Page
                                            Filed 09/20/11   of 33lot
                                                                   PageID#
                                                                      11   16



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA
                          NORTHEASTERN DIVISION


UNITED STATES OF AMERICA,
                                             Criminal No. 2:11-cr-00079
                    Plaintiff,
                                             PLEA AGREEMENT
             V.



PERTOSKIE WILLIAMS,

                    Defendant.


      Pursuant to Rule 11(c)(1)(B) ofthe Federal Rules of Criminal Procedure,the

United States of America, by its attorneys, Timothy Q.Purdon, United States Attorney for

the District of North Dakota, and Jennifer Klemetsrud Puhl, Assistant United States

Attorney, defendant,PERTOSBCIE WILLIAMS,and defendant's attorney, Christopher

Lancaster, agree to the following:

       1.    Defendant acknowledges the Indictment in this case charges a violations of

Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and 924(e)- Possession of

Firearm by a Convicted Felon, and Title 18, United States Code, Sections 922(j) and

924(a)(2)- Possession of a Stolen Firearm.

       2.     Defendant has read the charges and defendant's attorney has fully explained

the charges to defendant.

        3.    Defendant fully understands the nature and elements ofthe charged crimes.

       4.     Defendant will voluntarily plead guilty to the Indictment.
                                                                          CERTIFIEDj^OPT-
                                                              I hereby certify thaUjjisinstrum^t is-atme and
                                                              correct copy ofthe eledrotti^ly^il^^iginaL
                                                                ATTEST; - •          -    '        ~
                                                                     ROBERT ANSLEY,CLI^K
                                                                     United States DistrictCourt
                                                                     District ofNorth Dakot^
                                                                     Py-                        '*' o"^I>
                                                                               U      " s^^^rieputy Clerk
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 17Page
                                            Filed 09/20/11   of 332PageID#
                                                                    of 11 17



       5.    The parties agree this Plea Agreement shall be filed as part ofthe Court

record and be governed by Federal Rule of Criminal Procedure 11(c). The parties

specifically agree that Rule 11(c)(1)(C) does not apply. Ifthe United States makes the

non-binding recommendations specified in this Plea Agreement,then defendant

acknowledges this agreement will have been fulfilled. Except as provided in Rule

11(c)(5), the Court's refusal to accept any or all terms ofthe Plea Agreement does not

give defendant a right to withdraw defendant's guilty plea.

       6.    Defendant will plead guilty because defendant is in fact guilty ofthe

charges. In pleading guilty to these charges, defendant acknowledges that:

                     Possession of Firearm by a Convicted Felon

       On or about July 4,2010, and continuing until in or about August 2010,in the
       District of North Dakota, and elsewhere,PERTOSKIE WILLIAMS,having been
       convicted ofthe following crimes, punishable by imprisonment for a term
       exceeding one year: 1)First Degree Robbery, in violation of N.J.S. § 2C:15-1, a
       felony, in Superior Court, County ofEssex, State ofNew Jersey, Case No.
       4529-10-91, on April 24,1992; 2)Second Degree Aggravated Assault, in violation
       of N.J.S. § 2C:12-lb.(l), a felony, in Superior Court, County ofEssex, State of
       New Jersey, Case No.4529-10-91, on April 24, 1992; 3)Second Degree
       Aggravated Assault, in violation ofN.J.S. § 2C:12-lb.(l), a felony, in Superior
       Court, County ofEssex, State of New Jersey, Case No. 1919-04-90, on May 29,
       1990; 4)Burglary, in violation of N.J.S. § 2C:18-2, a felony, in Superior Court,
       Coimty ofEssex, State of New Jersey, Case No. 858-5-86, on October 10,1986;
       5)Burglary, in violation of N.J.S. § 2C:18-2, a felony, in Superior Court, County
       of Essex, State of New Jersey, Case No. 566-4-86, on October 10,1986; and
       6)Third Degree Attempted Theft, in violation of N.J.S. § 2C:20-3a, a felony, in
       Superior Court, County ofEssex, State ofNew Jersey, Case No.615-2-86, on
       October 10,1986, knowingly possessed in and affecting commerce a firearm,
       specifically, a High Standard,.22 magnum caliber, derringer, bearing serial
       number D58309;
 Case 1:19-cr-00092-LMB Document
      Case 2:ll-cr-00079-RRE     1 Filed
                             Document  2003/19/19   Page 18Page
                                           Filed 09/20/11   of 333PageID#
                                                                  of 11   18



      In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and
      924(e).
                             Possession of a Stolen Firearm
      On or about July 4,2010, and continuing until in or about August 2010,in the
      District of North Dakota, and elsewhere,PERTOSKIE WILLIAMS,knowingly
      received, possessed, concealed, stored, bartered, sold, and disposed of a stolen
      firearm, specifically, a High Standard,.22 magnum caliber, derringer, bearing
      serial number D58309, which had been shipped and transported in interstate
      commerce, knowing and having reasonable cause to believe that the firearm was
      stolen;

      In violation of Title 18, United States Code, Sections 922(j) and 924(a)(2)

      7.     Defendant understands Counts carry the following maximum penalties:

                Count:                    ONE


             Imprisonment:                lifetime(min. mand. of 15 years)
                Fine:                     $250,000
                Supervised Release:       5 years
                Special Assessment:       $100

                Count:                    TWO


                Imprisonment:             10 years
                Fine:                     $250,000
                Supervised Release:       3 years
                Special Assessment:       $100

                Defendant agrees to pay the Clerk of United States District Court the $200

special assessment on the day ofsentencing.

             0 Therefore; the tuUil puluilial seiileiict undu* Count io/are year of

      imprioonmcnt, a $ fine, a Si apceial asacaainont, and year ofsupervdood

      ■release. . f iP^
   Case 1:19-cr-00092-LMB Document
        Case 2:ll-cr-00079-RRE     1 Filed
                               Document  2003/19/19   Page 19Page
                                             Filed 09/20/11   of 334PageID#
                                                                    of 11   19



       8.    Defendant understands that by pleading guilty defendant surrenders rights,

including:

             (a)      The right to a speedy public jury trial and related rights as

      follow:


                     (i)      A jury would be composed of 12 lay persons selected at

             random. Defendant and defendant's attorney would help choose the jurors

             removing prospective jurors "for cause," where actual bias or other

             disqualification is shown; or by removing jurors without cause by

             exercising so-called peremptory challenges. The jury would have to agree

             unanimously before it could return a verdict. Thejury would be instructed

             that defendant is presumed innocent and that it could not return a guilty

                verdict unless it found defendant guilty beyond a reasonable doubt.

                      (ii)    If a trial were held without a jury, then the Judge would find

                the facts and determine whether defendant was guilty beyond a reasonable

                doubt.


                      (iii)   At a trial, whether by ajury or Judge, the United States is

                required to present witness testimony and other evidence against defendant.

                Defendant's attorney can confront and examine them. In turn, the defense

                can present witness testimony and other evidence. If witnesses for




                                                4.
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 20Page
                                            Filed 09/20/11   of 335PageID#
                                                                   of 11   20



             defendant refuse to appear voluntarily, defendant can require their

             attendance through the subpoena power ofthe Court.

                    (iv)    At trial, defendant has a privilege against self-incrimination;

             thus, defendant can decline to testify. No inference of guilt can be drawn

             from defendant's refusal to testify. Defendant can choose to testify, but

              cannot be required to testify.

             (b)     Defendant has a right to remain silent. However, under terms ofthe

       Plea Agreement,the Judge will likely ask defendant questions about defendant's

       criminal conduct to ensure that there is a factual basis for defendant's plea.

       9.     Defendant understands that by pleading guilty defendant is giving up all of

the rights set forth in the prior paragraph, and there will be no trial. Defendant's attorney

has explained those rights, and consequences of defendant's waiver.

       10.    The Court shall impose a sentence sufficient to comply with purposes set

forth in the Sentencing Reform Act. In doing so,the Court shall consider factors set forth

in 18 U.S.C. § 3553(a), and must consult and take into account the United States

Sentencing Commission, Guidelines Manual(Nov. 2010)(USSG). Defendant

understands that the United States Attorney's Office will fully apprise the District Court

and the United States Probation and Pretrial Services Office ofthe nature, scope, and

extent of defendant's conduct, including all matters in aggravation and mitigation relevant
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 21Page
                                            Filed 09/20/11   of 336PageID#
                                                                   of 11   21



to the issue ofsentencing. The United States expressly reserves the right to appeal from

an unreasonable sentence.


       11.    This Plea Agreement is binding only upon the United States Attorney for

the District of North Dakota. It does not bind any United States Attorney outside the

District of North Dakota, nor does it bind any state or local prosecutor. They remain free

to prosecute defendant for any offenses under their jurisdiction. This Plea Agreement

also does not bar or compromise any civil or administrative claim.

       12.    Defendant understands the United States Attorney reserves the right to

notify any local, state, or federal agency by whom defendant is licensed, or with whom

defendant does business, of defendant's conviction.

       13.    The parties agree that the base offense level imder the Sentencing

Guidelines for defendant's conduct is 24. (USSG § 2K2.1(a)(2))

       14.    The parties agree that the following upward adjustments are applicable in

this case: 2 levels because the firearm was stolen. (USSG § 2K2.1(b)(4))

        15.   At sentencing. United States agrees to recommend a 2-level downward

 adjustment for acceptance ofresponsibility, provided defendant has demonstrated a

 genuine acceptance of responsibility. (USSG § 3El.l(a)) The United States further

 agrees to move for an additional 1-level downward adjustment for timely notifying the

 United States of defendant's intention to enter a guilty plea, thus permitting the Court and

 the United States to allocate their resources efficiently. (USSG 3El.l(b))
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 22Page
                                            Filed 09/20/11   of 337PageID#
                                                                   of 11   22



       16.    Neither the Court nor Probation Office are parties to the Plea Agreement.

Neither the Court nor the Probation Office are bound by the Plea Agreement as to

determining the Sentencing Guideline range. The Court may depart from the applicable

guidelines range if the Court, on the record, states factors not contemplated by the

Sentencing Guidelines Commission to justify the departure. Both parties reserve the right

to object to any departure. See USSG § IB 1.1, comment.(n.l)(defines "departure").

There may be other adjustments the parties have not agreed upon.

       17.    At sentencing,the United States will recommend a sentence at the end low

ofthe applicable Guideline range or the minimum-mandatory sentence, whichever is

greater.

       18.    Defendant acknowledges and understands that if defendant violates any

term ofthis Plea Agreement,engages in any fruther criminal activity, or fails to appear

for sentencing,the United States will be released from its commitments. In that event,

this Plea Agreement shall become null and void, at the discretion ofthe United States,

and defendant will face the following consequences: (1)all testimony and other

information defendant has provided at any time to attomeys, employees, or law

enforcement officers ofthe government,to the Court, or to the Federal grand jury, may be

used against defendant in any prosecution or proceeding; and(2)the United States will be

entitled to reinstate previously dismissed charges and/or pursue additional charges against

 defendant and to use any information obtained directly or indirectly from defendant in
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 23Page
                                            Filed 09/20/11   of 338PageID#
                                                                   of 11   23



those additional prosecutions. Nothing in this agreement prevents the United States from

prosecuting defendant for peijury, false statement, or false declaration, if defendant

conunits such acts in connection with this agreement or otherwise.

       19.    Defendant acknowledges the provisions ofTitle 18, United States Code,

Sections 2259 and 3663A, which require the Court to order restitution. Defendant agrees

to pay restitution as may be ordered by the Court. Defendant acknowledges and agrees

that the Court will order defendant to make restitution for all loss caused by defendant's

conduct, regardless of whether counts ofthe Indictment will be dismissed as part ofthis

Plea Agreement. Defendant further agrees to grant the United States a wage assignment,

liquidate assets, or complete any other tasks the Court fmds reasonable and appropriate

for the prompt payment of any restitution or fine ordered by the Court.

       20.    The United States will file a Supplement in this case, as is routinely done in

every case, even though there may or may not be any additional terms. Defendant and

Defendant's attorney acknowledge that no threats, promises, or representations exist

beyond the terms ofthis plea agreement.

       21.    Defendant's Waiver of Appeal. Defendants have a right to appeal their

conviction and sentence(Judgment), unless they agree otherwise. Appeals are taken to

the United States Court of Appeals for the Eighth Circuit(appellate court), pursuant to

Title 18, United States Code, Section 3742(a). The appellate court has ruled that

defendants can waive(give up)their right to appeal. Defendants often waive their right


                                              8
  Case 1:19-cr-00092-LMB Document
       Case 2:ll-cr-00079-RRE     1 Filed
                              Document  2003/19/19   Page 24Page
                                            Filed 09/20/11   of 339PageID#
                                                                   of 11   24



to appeal as part of a plea agreement and in exchange for concessions by the

United States. The appellate court will enforce such waivers.

       Defendant and defendant's attorney acknowledge they have fully reviewed and

fully discussed the record in this case and all issues that may be raised on appeal. They

have fully discussed defendant's right of appeal and the consequences of waiver.

Defendant has decided to waive any right ofappeal, except as may be provided herein.

       By signing this agreement, defendant voluntarily waives defendant's right to

appeal the Court's Judgment against defendant; and, absent a claim of ineffective

assistance of coimsel, defendant waives all rights to contest the Judgment in any

post-conviction proceeding, including one pursuant to Title 28, United States Code,

Section 2255. Defendant reserves only the right to appeal from a sentence that is greater

than the upper limit ofthe Court-determined Sentencing Guidelines range.

       Defendant understands that the United States was motivated by defendant's

willingness to waive any right of appeal when the United States chose to offer defendant

terms of a plea agreement. In other words,the United States was willing to offer certain

terms favorable to defendant in exchange for finality. Defendant understands and agrees

this case will be over once defendant has been sentenced by the Court. Defendant agrees

that it will be a breach ofthis agreement if defendant appeals in violation ofthis

agreement. The United States will rely upon defendant's waiver and breach as a basis for

dismissal ofthe appeal. Moreover, defense counsel may reasonably conclude and inform
  Case Case
       1:19-cr-00092-LMB  Document
            2:ll-cr-00079-RRE      1 Filed
                              Document  20 03/19/19  Page 25
                                            Filed 09/20/11   of 33
                                                           Page  10PageID#
                                                                    of 11 25



the appellate court that an appeal is wholly frivolous. Defense counsel may then move to

withdraw, citing Anders v. California. 386 U.S. 738,744(1967), and Smith v. Robbins.

528 U.S. 259(2000). Defendant agrees an appeal in violation ofthis agreement should

be dismissed.


       By signing this agreement,the defendant further specifically waives defendant's

right to seek to withdraw defendant's plea of guilty, pursuant to Federal Rules of

Criminal Procedure 11(d), once the plea has been entered in accordance with this

agreement. The appellate court will enforce such waivers. The defendant agrees that any

attempt to withdraw defendant's plea will be denied and any appeal of such denial should

be dismissed.


       22.      The Assistant United States Attorney and attorney for defendant agree to

abide by the provisions of Rule 32(f) ofthe Federal Rules of Criminal Procedure. The

attorneys acknowledge their obligation to use good-faith efforts to resolve any disputes

regarding the Presentence Investigation Report(PSIR)through a presentence conference

or other informal procedures.

       23.      Defendant acknowledges reading and understanding all provisions ofthe

Plea Agreement. Defendant and defendant's attorney have discussed the case and

reviewed the Plea Agreement. They have discussed defendant's constitutional and other




                                             10
  Case Case
       1:19-cr-00092-LMB  Document
            2:ll-cr-00079-RRE      1 Filed
                              Document  20 03/19/19  Page 26
                                            Filed 09/20/11   of 33
                                                           Page  11PageID#
                                                                    of 11 26



rights, including, but not limited to, defendant's plea-statement rights under Rule 410 of

the Federal Rules ofEvidence and Rule 11(f) ofthe Federal Rules of Criminal Procedure.

AGREED:


                                          TIMOTHY Q.PURDON
                                          United States Attorney



Dated:                                                      Yh. V)o
                                                                   UHL
                                                  IFER KLEMETSRUD PURL            0
                                            Ssistant United States Attorney



Dated: ^ ^" //
                                          'ERTOSKIB.WILLIAMS
                                          Defendant




Dated: '^|c»o/l[




                                             11
  AO 2450(Rev.2/18)                       DOCUITient
              Case 1:19-cr-00092-LMB Document 1 Filed7003/19/19
                                                         Filed 10/15/18
                                                                 Page 27PaPT|:(M»9fi6'changes
                                                                         of 33 PageID# 27 wUH Asterisks(•»


                                                 United States District Court
                                                                    District of North Dakota                  *SECOND
                  UNITED STATES OF AMERICA                                       AMENDED JUDGMENT IN A CRIMINAL CASE
                                        V.

                             Pertoskie Williams                                  Case Number: 2:ll-cr-79
                                                                                 USM Number: 11122-059
  Date of Original Judgment: 5/16/2012                                                Rachael Steenholdt
                                             (Or Dale ofLast Amended Judgment)   Defendant's Attorney
  Reason for Amendment:
  {Vf Correction ofSentence on Remand(18 U.S.C.3742(f)(1)and (2))                D Modification ofSupervision Conditions(18 U.S.C.§§ 3563(c)or 3583(e))
  Q Reduction ofSentence for Changed Circumstances(Fed. R.Crim.                  Q Modification ofImposed Term ofImprisonment for Extraordinary and
      P.35(b))                                                                        Compelling Reasons(18 U.S.C.§ 3582(c)(1))
  Q Correction ofSentence by Sentencing Court(Fed. R. Crim. P. 35(a))            Q Modification ofImposed Term ofImprisonment for Retroactive Amendment(s)
  D CorrectionofSentenceforClerica]Mistake(Fed. R.CrintP.36)                          to the Sentencing Guidelines(18 U.S.C.§ 3582(c)(2))
                                                                                 D Direct Motion to District Court Pursuant       28 U.S.C.§ 2255 or
                                                                                      □ 18 U.S.C. § 3559(c)(7)
                                                                                  D Modification of Restitution Order (18 U.S.C. § 3664)

  THE DEFENDANT:
       pleaded guilty to count(s)         ONE(l) and TWO(2) of the Indictment.
  □ pleaded nolo contendere to count(s)
     which was accepted by the court.
  □ was found guilty on count(s)
     after a plea of not guilty.
  The defendant is adjudicated guilty of these offenses:
  Title & Section                      Nature of Offense                                                          Offense Ended                  Count

   18 use §§ 922(g)(1),                 Possession of Firearm by a Convicted Felon                                 08/2010                       1

   924(a)(2) and 924(e)

                                        continued on page 2
         The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  □ The defendant has been found not guilty on count(s)
  □ Count(s)                                                   □ is □ are dismissed on the motion of the United States.
             It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
  or mailing: address until all Enes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                   October 1,2018
                                                                                  Date ofjmposition of Judgment

             ""Amended to include additional special conditions, and
             to correct the special assessment (should be $200).                 Sigrfatur^fJudge
                                                                                 Ralph R. Erickson                Circuit Judge
                                                                                 Name and Title of Judge

             CERVJFIEBCOPY :
                                                                                           CrJ. IZ.
                                                                                  Date
1 herebv certify thaV this instrument is a true and
correci'copyoftheele^onicallyliledpriginal.
   ATTEST: " ;:; "^                \
        ^OBERtA^JSLEY, CLERK
        United States District Court
        Distriet.ofNordi Dakota
        Py                                   t
                                   Deputy Clerk
AU243U(Kev.2/18) Ameqded Ju(tmeiU in
           Case 1:19-cr-00092-LMB Document 1 Filed7003/19/19
                                       Document               Page 28 of 33 PageID# 28
                                                      Filed 10/15/18
                                                                     Judgment—Page   2       of   7
DEFENDANT: Pertoskie Williams
CASE NUMBER: 2;n-cr-79


                                       ADDITIONAL COUNTS OF CONVICTION

Title & Section             Nature of OiYense                     Offense Ended          Count
18 use §§ 922(j)             Possession of a Stolen Firearm       08/2010                2
and 924(a)(2)
AO 24SC(Rev.Case
            2/18) AmanaeaMdimfiK ir
                   1:19-cr-00092-LMB             Document 1 Filed 03/19/19  Page 29 of 33 PageID# 29
                                                    E Document70    Filed 10/15/18
                   ShWfr-^Ifnpi'tStJnta                                                                    TE:Identify Changes with Asterisks(*))
                                                                                                   Judgment—Page               of
DEFENDANT: Pertoskie Williams
CASE NUMBER: 2:ll-cr-79


                                                         IMPRISONMENT

       The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
total term of:

45 months.




Sf     The court makes the following recommendations to the Bureau ofPrisons:
The defendant has served over 75 months in custody, and is ordered released from custody forthwith.




□      The defendant is remanded to the custody of the United States Marshal.

□      The defendant shall surrender to the United States Marshal for this district:

       □     at                                 □    a.m.      □    p.m.      on


       □     as notified by the United States Marshal.

□      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       □     before 2 p.m. on                                            .
       □     as notified by the United States Marshal.
       □     as notified by the Probation or Pretrial Services Office.


                                                                RETURN

I have executed this judgment as follows:




       Defendant delivered on                                                        to


at                                                   with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
A0245C(itev.2/i8)                       Documetit70
            Case 1:19-cr-00092-LMB Document           Filed 10/15/18
                                            1 Filed 03/19/19  Page 30Paae4of7,
                                                                      of 33 PageID# 30
                     SheefJ— Superviseo R^ease                                                          (NOTE;Identi^ Changes with Asterisks(*))
                                                                                                     Judgment—Page      4      of
DEFENDANT: Pertoskie Williams
CASE NUMBER: 2;n-cr-79
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:              (3)years
                                                      MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse, (check ifapplicable)
4. [vf You must cooperate in the collection of DNA as directed by the probation officer, (check tfapplicable)
5.   □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
       reside, work, are a student, or were convicted of a qualifying offense, (check tfapplicable)
6.   □ You must participate in an approved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AU 24SC(Rev. 2/18) Amwded Ju
            Case 1:19-cr-00092-LMB Document 1 Filed
                                        Document  7003/19/19  Page 31Page
                                                      Filed 10/15/18  of 335PageID#
                                                                             of 7   31
                                                                                                       Judgment—^Page      5     of
DEFENDANT:          Pertoslde Williams
CASE NUMBER: 2:ll-cr-79


                                    STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. Ifyou plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time(at least 30 hours per week)at a lawful fype ofemployment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must tiy to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12.   Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact &e
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions ofthe probation officer related to the conditions ofsupervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions^ available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
A0Z45C(R..:/1S)
           Case 1:19-cr-00092-LMB                   Document
                                               Document       7003/19/19
                                                        1 Filed   Filed 10/15/18
                                                                          Page 32P^ifl3;.?.ych.ges.i».A.e,is^C))
                                                                                  of 33 PageID# 32
                                                                                                  Judgment—Page     6     of       7
DEFENDANT: Pertoskie Williams
CASE NUMBER: 2:ll-cr-79


                                    SPECIAL CONDITIONS OF SUPERVISION
 1. You shall totally abstain from the use of alcohol and illegal drugs or the possession of a controlled substance,as defined in 21
 U.S.C.§ 802 or state statute, unless prescribed by a licensed medical practitioner; and any use ofinhalants or psychoactive
 substances(e.g. synthetic marijuana, bath salts, etc.)that impair your physical or mental functioning.

 2. You must submit to drug/alcohol screening at the direction of the U.S. Probation Officer to verify compliance. Failure or
 refusal to submit to testing can result in mandatory revocation. Tampering with the collection process or specimen may be
 considered the same as a positive test result.

 3. As directed by the court,if during the period ofsupervised release the supervising probation officer determines that
 defendant is in need of placement in a Residential Re-Entry Center(RRC),the defendant shall voluntarily report to such a
 facility as directed by the supervising probation officer, cooperate with all rules and regulations of the facility, participate in all
 recommended programming,and not withdraw from the facility without prior permission of the supervising probation ofiicer.
 The court retains and exercises ultimate responsibility in this delegation of authority as required by law. The defendant has a
 right to a hearing to determine if placement is appropriate and may request a hearing to determine whether the recommended
 placement is appropriate.

 4. You shall undergo a mental health evaluation and,if recommended, participate in mental health treatment/counseling
 program as approved by the supervising probation officer.

 5. You must submit your person,residence, workplace,vehicle, computer(including any passwords), and/or possessions to a
 search conducted by a United States Probation Officer based upon evidence of a violation of a condition ofsupervision. Failure
 to submit to a search may be grounds for revocation, additional criminal charges, and arrest. The defendant shall notify any
 other residents that the premises may be subject to searches pursuant to this condition.
AO^.C(R.v.^.S)
          Case 1:19-cr-00092-LMB                           Document 70 Filed 10/15/18
                                                  Document 1 Filed 03/19/19 Page 33 of 33 PageID# 33                       cKan.es«ia.A,.r^(.))
                                                                                                  Judgment — Page          7    of       2
DEFENDANT: Pertoskie Williams
CASE NUMBER: 2;ll-cr-79
                                          CRIMINAL MONETARY PENALTIES

    The defendant must pay the following total criminal monetaiy penalties under the schedule of payments on Sheet 6.
                   Assessment                   JVTA Assessment*         Fine                                Restitution
TOTALS          $ 200.00                    $                        $                                   $


□ The determination of restitution is deferred until              . An Amended Judgment in a Criminal Case (AO 2450) will be
     entered after such determination.


□ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                             Total Loss**                       Restitution Ordered                      Priority or Percentage




TOTALS                           $                         0.00          $                        0.00


□    Restitution amount ordered pursuant to plea agreement $

□    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     □ the interest requirement is waived for       □ fine         □ restitution.
     □ the interest requirement for the      □    fine     □ restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
            for the total amount or losses are required under Chapters 109A, 110,1 lOA, and 113A of Title 18 for offenses committed on or
after September 13,1994, but before April 23, 1996.
